Citation Nr: 0336302	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  00-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from November 1971 to April 
1975, and from August 1983 to March 1986, with service in the 
United States Air Force Reserve until May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
that denied a claim of entitlement to service connection for 
a seizure disorder.  This matter is also before the Board 
from a January 2000 decision by the RO that, among other 
things, denied a claim of entitlement to service connection 
for a back disorder.  In April 2000, the veteran testified at 
a hearing at the RO.  In March 2001, the Board remanded this 
case for additional development.  

The Board lastly notes that, in May 1975, the veteran 
initially raised the issue of entitlement to service 
connection for a broken nose.  In January 2001, the veteran's 
representative reiterated the veteran's request to file a 
claim of service connection for a nose disability.  This 
issue is referred to the RO for appropriate action.


REMAND

At the outset, the Board notes that the veteran's claim with 
respect to a seizure disorder was characterized as an 
application to reopen a claim of service connection that had 
been previously denied.  This characterization was 
inaccurate.  Although both the RO and the Board previously 
treated May 1997 and March 1998 rating decisions as final 
with respect to the claim of service connection for a seizure 
disorder, neither of these decisions may be considered final.  
This is so because the veteran filed a notice of disagreement 
with the May 1997 denial.  This was done in December 1997.  
Because a statement of the case was not issued until March 
2000, and because the veteran timely filed a substantive 
appeal in March 2000, his appeal is properly treated as 
originating with the notice of disagreement filed following 
the May 1997 rating decision.  Consequently, the RO should 
hereafter address the claim of service connection for a 
seizure disorder on a de novo basis.  

Review of the claims file reveals that the veteran has not 
been properly advised in accordance with the changes brought 
about by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) with respect to his claims of 
entitlement to service connection. 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim of entitlement to 
service connection for a seizure disorder or back disability, 
particularly the information or evidence required of the 
veteran and the evidence that VA will obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Although the RO sent the veteran a 
letter in April 2001 informing him of the passage of the 
VCAA, the RO did not specifically inform the veteran of what 
it would take to substantiate his claim of service connection 
for a seizure disorder or back disability.  

Additionally, VA regulations require that a supplemental 
statement of the case (SSOC) be furnished to the appellant 
if, after the last statement of the case or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2003).  In the present case, the record shows that the 
veteran submitted additional evidence directly to the Board 
in November 2003 relative to his claim of service connection 
for a back disability.  The additional evidence contains 
medical evidence pertaining to the veteran's low back claim 
and, therefore, is "pertinent" to the claim on appeal.  A 
remand of the case is therefore required to comply with 
38 C.F.R. § 19.31 (2003) (appellant has the right to have 
that additional evidence reviewed by the RO in the first 
instance unless he waives such consideration in writing).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the law and to ensure the appellant 
has had full due process of law:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran should 
be specifically told of what is required 
to substantiate each of his service 
connection claims and of the information 
or evidence he should submit, if any, and 
of the information or evidence that VA 
will yet obtain with respect to his 
claims of service connection, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable. 

2.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued 
in July 2003.  38 C.F.R. § 19.31 (2003).  
The veteran and his representative should 
be afforded an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

